Citation Nr: 0332266	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  92-09 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome, to include as secondary to the service-connected 
lupus erythematosus.

2.  Entitlement to an increased rating for subacute cutaneous 
lupus erythematosus, currently evaluated as 30 percent 
disabling.

3.  Entitlement to a total rating based on unemployability 
(TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and LT
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978 and from August 1979 to May 1990.  Further, the 
record reflects he had additional service in the National 
Guard.

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  

The veteran provided testimony at a personal hearing before 
the undersigned Veterans Law Judge in January 2000, a 
transcript of which is of record.


REMAND

The Board notes at the outset that this case has been in 
appellate status for a number of years, and that it has been 
remanded on several occasions for additional development, the 
most recent being in April 2000.  As such, the Board is 
anxious to proceed with adjudication of these issues, and to 
provide resolution of this matter to the veteran.  However, 
for the reasons stated below, the Board reluctantly concludes 
that another remand is required in this case.  The Board 
wishes to assure the veteran that it would not be taking such 
action unless it were absolutely necessary for a full and 
fair determination of his claims.

In April 2000, the Board remanded the case, in part, for the 
veteran to be afforded a VA or fee-basis examination by an 
appropriate specialist to evaluate his service-connected 
lupus erythematosus.  The Board directed that the examiner 
was to render an opinion as to whether the veteran had 
subacute cutaneous lupus erythematosus or systemic lupus 
erythematosus.  In addition, the examiner was requested to 
provide an opinion as to whether the veteran had irritable 
bowel syndrome related to or aggravated by his lupus, to 
include whether any medications taken for his lupus had 
caused or aggravated irritable bowel syndrome.  Further, the 
examiner was requested to describe any limitations on 
employability caused by the veteran's service-connected 
lupus. All manifestations and/or medical conditions deemed to 
be associated with the service-connected lupus were to be set 
forth in detail.

Following the Board's remand, the veteran underwent a new VA 
medical examination in October 2001 at which the examiner 
noted that the claims folder had been reviewed.  The examiner 
stated that the veteran had clearly been diagnosed with 
subcutaneous lupus erythematosus by a VA rheumatologist and 
dermatologist, although it was noted that this could have a 
few of the criteria of systemic lupus erythematosus.  The 
examiner also stated that it was possible that the veteran's 
subcutaneous lupus erythematosus had aggravated his irritable 
bowel syndrome, but that it was unlikely to have caused the 
irritable bowel syndrome.  Regarding the effect of the 
service-connected disabilities on the veteran's 
employability, the examiner simply reiterated the veteran's 
complaints, and provided no independent opinion based upon 
objective findings.

By statements dated in December 2001 and August 2003, the 
veteran's representative criticized the results of the 
October 2001 VA medical examination, and asserted that it was 
not in compliance with the April 2000 remand directives.  
Among other things, the representative asserted that the 
examiner did not adequately support his opinion that the 
veteran had subcutaneous as opposed to systemic lupus 
erythematosus; that his opinion regarding the irritable bowel 
syndrome was inadequate with respect to determining whether 
this disability was aggravated by the service-connected 
disability; and did not provide adequate findings to 
evaluated the severity of the service-connected lupus 
erythematosus.

The Board concurs with the representative's assertions that 
the October 2001 VA medical examination is not in compliance 
with the remand directives.  For example, the examiner's 
opinion regarding the effect of the service-connected 
disability on the nonservice-connected irritable bowel 
syndrome is speculative, as shown by the use of the word 
"possible."  As such, it does not provide the degree of 
certainty required for medical nexus evidence.  See Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 
127 (1998).  Moreover, it is unclear from the examiner's 
opinion whether by aggravation he means a permanent increase 
in the severity of the irritable bowel syndrome.  The Board 
also finds that the examiner did not adequately address the 
impact of the veteran's service-connected disabilities upon 
his employability, as he simply reiterated the veteran's 
complaints without providing an independent opinion based 
upon objective findings.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  We hold 
further that a remand by this Court or the Board imposes upon 
the Secretary of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the remand."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In light of the 
foregoing deficiencies in the October 2001 VA medical 
examination, the Board concludes that the April 2000 remand 
has not been complied with, and that a new remand is 
required.  The Board further concludes that the veteran 
should be accorded a fee basis examination to resolve the 
issues on appeal.

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et seq. (West 2002), 
became law.  VA has issued final regulations to implement 
these statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, codified as amended 
at 38 U.S.C.A. § 5100 et seq. (West 2002), or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100.

The Board notes that while there was a reference to the VCAA 
in the November 2001 Supplemental Statement of the Case 
(SSOC), it does not appear that the RO specifically informed 
the veteran of the enhanced duties to assist and to notify 
under this law.  As such, the record does not support a 
finding that the veteran was kept apprised of what he must 
show to prevail in his claim, what information and evidence 
he was responsible for, and what evidence VA must secure, as 
mandated by the VCAA.  See Generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Thus, the Board concludes that a 
remand is necessary in order for the RO to ensure compliance 
with the requirements of the VCAA, to include its 
notification requirements.  

The Board further notes that the service-connected lupus 
erythematosus has been evaluated as eczema pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7806.  However, the 
criteria for evaluating skin disabilities have also been 
revised during the pendency of this appeal.  Specifically, 
the provisions of 38 C.F.R. § 4.118 were revised, effective 
August 30, 2002.  67 Fed. Reg. 49,590 (July 31, 2002).  
Therefore, the RO should consider the revised criteria when 
it readjudicates the increased rating claim.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and 
its implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claims. 

2.  The veteran should be afforded a fee-
basis examination by an appropriate 
specialist to evaluate his service-
connected lupus erythematosus.  All 
indicated tests and studies should be 
performed, to include, if deemed 
necessary, antinuclear antibody tests, 
chest X-ray, urinalysis, and complete 
blood count.  All manifestations of the 
current disability should be described in 
detail.

The veteran's claims folder and a copy of 
this remand must be made available to the 
examiner to review prior to examining the 
veteran; the examiner must indicate that 
the claims folder was reviewed.  

The examiner must render an opinion as to 
whether the veteran has subacute 
cutaneous lupus erythematosus or systemic 
lupus erythematosus.  Further, the 
examiner must provide an opinion as to 
whether it is as likely as not (50 
percent or greater likelihood) that the 
veteran has irritable bowel syndrome 
related to or aggravated by his lupus, to 
include whether any medications taken for 
his lupus have caused or aggravated 
irritable bowel syndrome.  By 
aggravation, the Board means a permanent 
increase or worsening of the underlying 
condition in a pre-existing disability 
that was not due to the natural 
progression.  All manifestations and/or 
medical conditions deemed to be 
associated with the service-connected 
lupus should be set forth in detail.  
Finally, the examiner is requested to 
describe any limitations on employability 
caused by the veteran's service-connected 
lupus as shown by the objective medical 
findings.

If the examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO's adjudication of this 
case should also reflect consideration of 
both the VCAA, and the revised regulatory 
criteria of 38 C.F.R. § 4.118.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC and 
includes the revised regulatory criteria for rating skin 
diseases found in 38 C.F.R. § 4.118, and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




